
	

114 HR 176 IH: Local Organization Cooperative Agreement for Land and Facility Maintenance Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 176
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Womack introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Water Resources Development Act of 1992 to permit the collection of user fees by
			 non-Federal entities in connection with the challenge cost-sharing program
			 for management of recreation facilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Local Organization Cooperative Agreement for Land and Facility Maintenance Act of 2015 or the LOCAL Act of 2015.
		2.Challenge cost-sharing program for management of recreation facilitiesSection 225 of the Water Resources Development Act of 1992 (33 U.S.C. 2328) is amended—
			(1)by redesignating subsection (c) as subsection (d); and
			(2)by inserting after subsection (b) the following:
				
					(c)User fees
						(1)Collection of feesThe Secretary may permit a non-Federal public or private entity that has entered into an agreement
			 pursuant to subsection (b) to collect user fees for the use of developed
			 recreation sites and facilities, whether developed or constructed by such
			 entity or the Department of the Army.
						(2)Use of feesA non-Federal public or private entity collecting user fees pursuant to paragraph (1) may—
							(A)retain up to 100 percent of the fees collected, as determined by the Secretary; and
							(B)use that amount, as approved by the Secretary, for operation, maintenance, and management at the
			 recreation site where collected, notwithstanding section 210(b)(4) of the
			 Flood Control Act of 1968 (16 U.S.C. 460d–3(b)(4)).
							(3)Terms and conditionsThe authority of a non-Federal public or private entity under this subsection shall be subject to
			 such terms and conditions as the Secretary determines necessary to protect
			 the interests of the United States..
			
